*640ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 12th day of September, 1995,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case is remanded to the Court of Special Appeals with directions to affirm the judgment of the Circuit Court for Baltimore County. State v. Marsh, 337 Md. 528, 654 A.2d 1318 (1995). Costs in this Court and in the Court of Special Appeals to be paid by the respondent.